                                                               Case 3:18-cv-04865-EMC Document 216 Filed 10/01/19 Page 1 of 3



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   KEVIN P. MUCK (CSB. No. 120918)
                                                              kmuck@fenwick.com
                                                          3   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          6   Facsimile:     415.281.1350

                                                          7   ALISON C. JORDAN (CSB NO. 311081)
                                                              ajordan@fenwick.com
                                                          8   FENWICK & WEST LLP
                                                              801 California Street
                                                          9   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                         10   Facsimile:     (650) 938-5200

                                                         11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                              Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         12   Antonio J. Gracias, James Murdoch, Kimbal
                                                              Musk, and Linda Johnson Rice
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO




                                                              Additional Counsel and Parties on Signature Page
                         AT
                        ATTO RNEY S




                                                         14

                                                         15                                 UNITED STATES DISTRICT COURT

                                                         16                              NORTHERN DISTRICT OF CALIFORNIA

                                                         17                                        SAN FRANCISCO DIVISION

                                                         18                                                      Case No.: 3:18-cv-04865-EMC
                                                         19                                                      JOINT STATUS REPORT AND
                                                                                                                 STIPULATION AND [PROPOSED]
                                                         20   IN RE TESLA, INC. SECURITIES                       ORDER VACATING STATUS
                                                              LITIGATION                                         CONFERENCE
                                                         21
                                                                                                                 Date Action Filed: August 10, 2018
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                               JOINT STATUS REPORT AND STIP. AND                                Case No.: 3:18-CV-04865-EMC
                                                               [PROPOSED] ORDER
                                                                Case 3:18-cv-04865-EMC Document 216 Filed 10/01/19 Page 2 of 3



                                                          1           On March 22, 2019, the Court issued an order staying all proceedings in this matter

                                                          2   pending resolution of the mandamus petition currently before the Ninth Circuit Court of Appeals

                                                          3   (ECF No. 203). While the Ninth Circuit heard oral argument on August 7, 2019, it has not yet

                                                          4   issued any ruling. Because the stay in this action remains in place, the parties submit that good

                                                          5   cause exists to vacate the status conference currently set for October 8, 2019 (set by the Clerk’s

                                                          6   Notice of September 13, 2019) (ECF No. 215).

                                                          7           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

                                                          8   approval of the Court, that: Pursuant to Civil L.R. 16-2, the Status Conference scheduled for

                                                          9   October 8, 2019 is vacated. As per this Court’s March 22, 2019 Order, the parties will meet and

                                                         10   confer regarding further proceedings once the Ninth Circuit has ruled on the pending mandamus

                                                         11   petition.

                                                         12   Dated: October 1, 2019                         FENWICK & WEST LLP
F ENWICK & W ES T LLP




                                                         13
                        LAW




                                                                                                             By: /s/     Jennifer C. Bretan
                                      SAN FRA NCI S CO




                                                                                                                         Jennifer C. Bretan
                         AT
                        ATTO RNEY S




                                                         14
                                                                                                                555 California Street, 12th Floor
                                                         15                                                     San Francisco, California 94104
                                                                                                                Telephone: (415) 875-2300
                                                         16                                                     Facsimile: (415) 281-1350
                                                                                                             Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                         17                                                  Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                                                                             Antonio J. Gracias, James Murdoch, Kimbal Musk,
                                                         18                                                  and Linda Johnson Rice
                                                         19   Dated: October 1, 2019                         LEVI & KORSINSKY, LLP
                                                         20                                                  By: /s/ Nicholas I. Porritt
                                                                                                                     Nicholas I. Porritt (admitted pro hac vice)
                                                         21
                                                                                                                 1101 30th Street NW, Suite 115
                                                         22                                                      Washington, D.C. 20007
                                                                                                                 Telephone: (202) 524-4290
                                                         23                                                      Facsimile: (202) 337-1567
                                                         24                                                      Attorneys for Lead Plaintiff Glen Littleton and
                                                                                                                 Lead Counsel for the Class
                                                         25

                                                         26   Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in this filing.

                                                         27   Dated: October 1, 2019                         By: /s/      Jennifer C. Bretan
                                                                                                                         Jennifer C. Bretan
                                                         28

                                                               JOINT STATUS REPORT AND STIP. AND                1                      Case No.: 3:18-CV-04865-EMC
                                                               [PROPOSED] ORDER
                                                               Case 3:18-cv-04865-EMC Document 216 Filed 10/01/19 Page 3 of 3



                                                          1                                             ***

                                                          2                                       [PROPOSED] ORDER

                                                          3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                          4

                                                          5   Dated: October __, 2019

                                                          6                                                    Hon. Edward M. Chen
                                                                                                          United States District Court Judge
                                                          7

                                                          8

                                                          9

                                                         10

                                                         11

                                                         12
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              JOINT STATUS REPORT AND STIP. AND          2                   Case No.: 3:18-CV-04865-EMC
                                                              [PROPOSED] ORDER
